Filed:    March 31, 1997


                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT



                             No. 96-7158
                      (CR-89-5-V, CA-94-59-5-V)



United States of America,

                                                 Plaintiff - Appellee,

           versus

Harold Franklin Anderson,

                                             Defendant - Appellant.




                              O R D E R


     The Court amends its opinion filed February 4, 1997, as

follows:
     On the cover sheet, section 7 -- counsel is corrected to read:

"Harry Thomas Church, Assistant United States Attorney, Charlotte,

North Carolina, for Appellee."

                                       For the Court - By Direction



                                          /s/ Patricia S. Connor
                                                      Clerk
                            UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7158



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

HAROLD FRANKLIN ANDERSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Richard L. Voorhees,
Chief District Judge. (CR-89-5-V, CA-94-59-5-V)


Submitted:   January 23, 1997             Decided:   February 4, 1997


Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Harold Franklin Anderson, Appellant Pro Se. H. Thomas Church,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C. § 2255 (1994), amended by Anti-
terrorism and Effective Death Penalty Act of 1996, Pub. L. No.

104-132, 110 Stat. 1214. We have reviewed the record and the dis-

trict court's opinion and find no reversible error. Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court. United States v. Anderson, Nos.
CR-89-5-V; CA-94-59-5-V (W.D.N.C. June 25, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                         DISMISSED




                                  3